Opinion by
Mr. Justice Elkin,
While the railroad company is named as the defendant in this action of replevin, it simply stands in the position of a stakeholder, not having any interest in the result of the litigation. The real parties are the receiver of the furnace company, on the one side, and the iron company, claiming title to the property in dispute, on the other. The iron company is a foreign corporation, having ore mines in Michigan, a principal office in Ohio, an office for the transaction of business in the City of Pittsburgh, and a registered agent in the State of Pennsylvania. It is found as a fact, and the evidence shows it to be a fact, that the Pittsburgh office was established and the authorized agent registered long before the execution of the contracts involved in the present controversy. If the establishing of an office in Pittsburgh and the registration of an agent in the office of the secretary of the commonwealth are sufficient to meet the requirements of the constitution and the Act of 1874, there is no foundation upon which to base the contentions of appellant. The sole and only ground upon which the receiver undertakes to justify his assertion of title to the property in dispute is that the iron company, a foreign corporation, was not properly registered in Pennsylvania, and that by reason of failure to comply with this requirement of the constitution and the statute, all business transacted in our State was unlawful, and all contracts made here, illegal and void. If there had been no registration of an agent, or if an additional agent had not been registered for each separate and independent place of business, the position of appellant would be well taken, if the furnace company had title to the iron; but in the present case there was a properly registered agent and a designated place of business in the state. Under this statement of facts the only question that can possibly arise is whether it was absolutely necessary, in order to comply with the law, to register an additional agent *198and establish another place of business at Dunbar where the ore was smelted and the pig iron produced. The Constitution provides that no foreign corporation shall do any business in this State “without having one or more known places of business, and an authorized agent or agents in the same, upon whom process may be served.” The primary purpose of the constitutional requirement is to bring foreign corporations doing business in our State Avithin the reach of legal process: Construction Company v. Passenger Railway Company, 204 Pa. 22. In the case at bar this primary purpose was served by registering an agent and establishing a place of business. Neither the Constitution, nor the Act of 1874, requires more than one registered agent and one office or place of business, unless the foreign corporation has established tAVO or more offices or places of business in the State, in which event there must be a registered agent in each office or place of business so established: De La Vergne Refrigerating Machine Co. v. Kolischer, 214 Pa. 400. The State is not concerned about the number of offices, or places of business, a foreign corporation may choose to establish, but when two or more are established, the law requires an agent to be registered, for each separate office or place of business. The corporation, and not the State, determines whether in the conduct of its business more than one office, or place of business, is required. In the present case the iron company, in view of the business transacted by it in Pennsylvania, only deemed it necessary to establish one office and register one agent, and it did so. Certainly after it had established an office and registered an agent, it had the prima facie right to do business in Pennsylvania. Up to this point it had complied with the requirements of the laAV. Of course, if it had established another place of business, it would have been necessary to register another agent, but it did not do so, and unless it be now held that the law required it to establish an office or place of business at *199Dunbar this appeal is without any merit at all. After a careful examination of all our cases we have reached the conclusion that nothing decided in any one of them requires us to hold as a matter of law that it was the duty of the iron company to establish a separate and independent office, or place of business, and to register an additional agent at Dunbar. To- so hold would practically mean that every foreign corporation doing business in Pennsylvania would be required to establish an office and register an agent in each county of the state in which it transacted any business. Neither the Constitution, nor the Act of 1874, nor the trend of judicial decisions, contemplates the necessity for such a harsh and confiscatory rule simply to bring a foreign corporation within the reach of legal process here. In those cases in which it was held to be necessary to register another agent there was in fact, separate and apart from the originally designated place- of business, a separate business place, or a branch store, or an independent establishment, opened for the general transaction of business in the community where the new place was established. This was true in the case strongly 'relied on by appellant here: Phoenix Silk Mfg. Company v. Reilly, 187 Pa. 526. In’the case at bar the iron company was not engaged in the transaction of business with the general public at Dunbar and there was no necessity, legal or commercial, to establish a place of business there in order to have its ores smelted by the furnace company. The contracts relating to the smelting of the ore were executed by the officers of the iron company in another state, and the validity of their acts in this respect have not been, and could not be, successfully challenged. Contracts for the sale of the pig iron in the natural course of business would be made at the principal office of the company located in another state, or could just as well be made at the office established in Pittsburgh as at Dunbar. There Was no business necessity for a separate office, or place *200of business, at Dunbar, and we can see no valid reason why the law should impose the duty of establishing a separate office there upon a foreign corporation which in the transaction of its business was not required, when it already had established a business office and registered an agent in the State. In morals, in right, and according to our view in law, the pig iron in dispute here is the property of the iron company, and nothing short of a violation of imperative rules of law would justify an act of confiscation in the interest of those, not the owners, as against the real owners. There is no such imperative necessity in the present case and therefore no sufficient reason why this .thing should be done. Appellant testified that prior to the receivership the title and ownership of the iron company to the ore and iron in dispute here had never been questioned by the furnace company. In other words, the furnace company did not then claim title to this property, but did fully recognize the ownership of the iron company in the same. If the furnace company did not have title to the property before the receivership, it is difficult to understand how the receiver acquired title afterward, nothing having occurred to interfere-with the rights of the parties in.the meantime. . In an action of replevin the plaintiff must show title, or right of possession, and while the decision of this point is not necessary to the determination of the rights of the parties involved in the present proceeding, it is very doubtful, to say the least, whether appellant met this burden, even if there had not been a proper registration. Without further discussion, it remains to be said, that the registration of an authorized agent and the establishing of an office in the State were sufficient under the facts of the present case to meet the requirements of the law in this respect, and the title to the property in dispute being in the iron company, it is entitled to possession of the same. The learned court below'erred in holding that the iron company had not *201been properly registered as a foreign corporation in Pennsylvania, but inasmuch as the title to the iron in dispute in this appeal was held to be in the iron company on other grounds, the conclusion reached must be sustained.
Judgment affirmed.